NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 10-16, 18-20, 22, 24-25, and 27-36 are pending. Claims 1-9, 17, 21, 23, and 26 are canceled. Amendment has overcome rejections under 35 USC 103. 

Claim Interpretation
Claim 34 recites “the metal particles of the film consist essentially of core shell structured nanoparticles”. The phrase "consisting essentially of" limits the scope to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP2111.03(III)). Claim 34 therefore limits the metal particles of the film to core shell structured nanoparticles and metal particles that do not materially affect the basic and novel characteristics of the invention. Note that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising (MPEP2111.03(III)). As the present specification (page 1 lines 21-25) indicates that single element and single alloy nanoparticles are considered as embodiments of the present invention, single alloy and single element nanoparticles do not materially affect the basic and novel characteristic(s) of the claimed invention, and the metal particles are open to single element and single alloy particles. Note further that this limitation only applies to the metal particles themselves. The film of metal particles will continue to be interpreted as open to other constituents, as the “consists essentially of” only modifies the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew C. Wegman (reg. no. 54530) on March 7, 2022.

The application has been amended as follows:
In claim 36, please delete “wherein the core shell structured nanoparticles constitute from about 30 to about 95 weight percent of the metal film,” from lines 12-13 of the claim.


Allowable Subject Matter
Claims 10-16, 18-20, 22, 24-25, and 27-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 20, 29, and 36 requires the step of applying a film of metal particles to a substrate, wherein the metal particles comprise (claims 29 and 36) or consist of (claim 20) core shell structured nanoparticles comprising a core material selected from the group consisting of molybdenum, tungsten, aluminum, carbon, boron nitride, boron carbide, and aluminum nitride (aluminum only for claim 29) and a shell material selected from the group 
Claim 20, requires the metal particles of the film consist of core shell structured nanoparticles comprising a core material selected from the group consisting of molybdenum, tungsten, aluminum, carbon, boron nitride, boron carbide, and aluminum nitride and a shell material selected from the group consisting of silver, gold, palladium, platinum, nickel, and tin. In reciting “the metal particles of the film consist of core shell structured nanoparticles”, claim 20 limits the metal particles of the film to the recited core shell nanoparticles, excluding all others metal particles from the film. The applied combination of prior art references applied to previously recited independent claim 9, which is the closest to claim 20, Khaselev (US20120114927) in view of Kalich (US 20130216848) and Magdassi (US20110183128), relies on Kalich to meet the nanoparticles limitations; however, Kalich explicitly teaches that the nanoparticles which meet the limitations of previously recited claim 9 [0049] are added in addition to other metal particles which do not meet the claimed core-shell limitations [0010], [0027-29]. The teachings of Kalich are incompatible with the “metal particles of the film consist of” recitation in claim 20.
Claim 29, which previously depended on claim 9, requires the core material is (emphasis added) aluminum. Khaselev in view of Kalich and Magdassi do not teach or suggest core shell nanoparticles for which the core material is aluminum would be suitable for the purposes of the process disclosed by Khaselev in view of Kalich and Magdassi.
Claim 36 recites the core shell structured nanoparticles constitute from 80 to 95 weight percent of the metal film. While Khaselev discloses the metal powder comprising about 30 to about 95 wt % of the paste [0006], Kalich, which was previously relied upon to meet nanoparticle limitations, teaches that the sum of the weight fraction of the third nanoparticles, a second nanoparticles, and optional fourth type of particle is from 10 to 60% by weight of the overall starting material to be sintered [0001], [0010], [0059-60]. Considering Kalich teaches that 
Claims 10-16, 18-19, 24-25, and 34-35 depend on claim 36, and therefore define over the prior art due to the limitations which the dependent claims incorporate by dependence. Claims 22, 27-28 and 30-33 depend on claim 20 and therefore define over the prior art due to the limitations which the dependent claims incorporate by dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736